The court providently exercised its discretion in imputing an annual income of $180,000 to defendant based upon his failure to provide documentation of his current income as required by the Uniform Rules for Trial Courts (22 NYCRR) § 202.16 [k]). The husband also admitted that he works part time as a lawyer and receives, in addition to cash payments, valuable goods and services as barter (see Gering v Tavano, 50 AD3d 299, 300-301 [2008], lv denied 11 NY3d 707 [2008]; Ivani v Ivani, 303 AD2d 639 [2003]). We decline to disturb the pendente lite award, since there was no showing of either exigent circumstances or a failure by the court to properly consider the appropriate factors set forth in Domestic Relations Law § 240 (1-b) (see Ayoub v Ayoub, 63 AD3d 493, 496-497 [2009], appeal dismissed 14 NY3d 921 [2010]).
Defendant’s motion seeking, inter alia, renewal was properly denied. The documents defendant submitted, including his tax returns, were readily available to him at the time of the initial motion (see Ron B. v Tonya P., 44 AD3d 513 [2007]).
*600We have considered defendant’s remaining arguments and find them unavailing. Concur — Gonzalez, P.J., Catterson, Richter, Abdus-Salaam and Román, JJ.